Citation Nr: 0902244	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  07-03 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an increased rating greater than 10 
percent for tinea versicolor. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty in the 
Army from January 1973 to December 1975 and again in the 
National Guard with various periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
through 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The RO received additional evidence from the veteran in 
August 2008 before the file was sent to the Board.  A 
supplemental statement of the case (SSOC) was not issued, but 
this is not necessary since the evidence submitted (VA 
psychiatric treatment records) were copies of evidence not 
relevant to the issues on appeal.


FINDINGS OF FACT

1.  The veteran currently has intermittent lumbar strain, but 
there is no causal link between his current condition and any 
remote incident of service.

2. The veteran's tinea versicolor is manifested by rare 
outbreaks of the back, neck and legs, diffuse itching and dry 
skin, but with no evidence of scarring, disfigurement or 
infection of the skin. 
 

CONCLUSIONS OF LAW

1.  The veteran's low back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, and 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303 
and 3.304 (2008).

2.  The criteria for a rating greater than 10 percent for 
tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.118, DCs 7806, 7813 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The notice requirements were met in this case by letters sent 
to the veteran in December 2004, March 2006 and May 2008.  
Those letters advised the veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2008).  The March 2006 and 
May 2008 letters explained how disability rating and 
effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

With regards to the veteran's increased rating skin claim, 
the Board notes the duty to notify provisions changed during 
the pendency of this appeal.  In order to satisfy the notice 
elements for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   These 
elements were satisfied in a letter dated May 2008.  After 
giving the veteran ample time to respond, the claims were re-
adjudicated in a June 2008 Supplemental Statement of the Case 
(SSOC).

The veteran, further, has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
initially done in this case, although further corrective 
notice was subsequently provided to the veteran.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

With regards to the veteran's claims of service connection, 
the Board notes that the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

The veteran was afforded medical examination to obtain an 
opinion as to whether his low back disability can be directly 
attributed to service.  Id.; cf. Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004).  Further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the veteran's military service.  This is 
discussed in more detail below.  

With regard to the increased rating claim, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2008).

The RO provided the veteran appropriate VA examinations in 
2005, 2006 and 2008.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's skin condition since he was last 
examined.  The veteran has not reported receiving any recent 
treatment specifically for this condition, and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2005, 2006 
and 2008 VA examination reports are thorough and supported by 
VA outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection (Low Back)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges he injured his back in 1993 by the medic 
who was treating him for a left knee injury during his time 
in the National Guard.  That is, the veteran injured his knee 
in July 1993 during National Guard training exercises.  He 
alleges he further injured his back during the course of 
treatment for his left knee. 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran's claim is premised on an alleged injury 
occurring during his National Guard service.  To establish 
status as a "veteran" based upon a period of active duty 
for training (ACDUTRA), a claimant must establish that he was 
disabled from a disease or injury incurred or aggravated in 
line of duty during that period of ACDUTRA.  38 C.F.R. § 
3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that 
a claimant has established status as a "veteran" for 
purposes of other periods of service (e.g., the veteran's 
period of active duty in the Army) does not obviate the need 
to establish that the claimant is also a "veteran" for 
purposes of the period of ACDUTRA where the claim for 
benefits is premised on that period of ACDUTRA.  Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).

The claimant in this case is a "veteran" based on his active 
duty service in the Army from January 1973 to December 1975.  
Further, service connection for a left knee disability has 
been established for a period of active duty for training 
between July and August 1993 in a December 2006 rating 
decision, and thus, the veteran has established such status 
for that period of training.  See Mercado- Martinez v. West, 
11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 
466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).

In this case, according to the veteran's service medical 
records, the veteran's July 1993 left knee injury was 
determined to be in the line of duty in a June 1996 Final 
Line of Duty Determination.  Although the veteran's back 
complaints were not indicated in the determination, the 
veteran's low back pain was noted in an August 1993 treatment 
record, during the course of treatment for his left knee.  

Accordingly, the Board concludes the complaint of low back 
pain was likely during a period of the veteran's ACDUTRA 
National Guard service.  It is noteworthy, however, that the 
August 1993 treatment record merely indicates the veteran's 
complaint of low back pain, but does not indicate a low back 
diagnosis.  Thereafter, the veteran received follow-up 
treatment for his left knee in 1995.  At that time, the 
veteran did not complain of low back pain nor was any back 
symptomatology or diagnosis noted.  Aside from the 1993 
notation of low back pain, the veteran's Army service medical 
records and National Guard medical records are silent as to 
any complaints, treatment or diagnosis of a low back 
disability.  In short, the veteran's service medical records 
are devoid of any findings consistent with a chronic low back 
disability. 

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the veteran's current low back 
condition is due to or otherwise related to the in-service 
complaint of low back pain.  Based on the evidence, the Board 
concludes it is not. 

After service, the veteran's outpatient treatment records are 
notably silent as to any complaints, treatment or diagnosis 
of any low back disability.  In light of the August 1993 
treatment for low back pain, however, the RO afforded the 
veteran a VA examination in December 2006 to ascertain the 
extent and likely etiology of any low back disability found.  

The 2006 VA examiner diagnosed the veteran with intermittent 
lumbar strain.  In regard to etiology, the examiner opined, 
"There is no significant history during active military 
service to account for this condition."  In rendering his 
opinion, the examiner noted the August 1993 treatment for low 
back pain, but further noted that no x-rays were taken or 
diagnosis rendered.  The examiner further correctly noted 
that the veteran's follow-up treatment conducted in 1995 for 
his left knee was silent as to any complaints or continuing 
symptomatology for his low back.  To the extent the veteran 
had low back pain in 1993, the issue clearly resolved by 
1995.  

The Board finds the examiner's opinion compelling.  It is 
based on a thorough medical examination, the veteran's 
contentions and a complete review of the claims file, to 
include his 1993 National Guard treatment records of the low 
back.  It is also significant that no medical professional 
has ever linked the veteran's current low back disability to 
any incident of his active military service, to include his 
National Guard service.

The Board has considered the veteran's statements that his 
low back pain began in 1993, during his National Guard 
service.  In accordance with the recent decision of the 
United States Court of Appeals for the Federal Circuit in 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board 
concludes that the lay evidence presented by the veteran 
concerning his continuity of symptoms after service is 
credible regardless of the lack of contemporaneous medical 
evidence.  The veteran's claim fails, however, based upon the 
lack of medical nexus associating his claimed symptoms in 
service to a current disability.  The provisions concerning 
continuity of symptomatology do not relieve the requirement 
that there be some evidence of a nexus to service.  For 
service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

In light of the medical evidence described above, which does 
not link the veteran's current low back disability to any 
remote incident of service, the Board finds that service 
connection for a low back disability is not warranted.  
Direct service connection requires a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.  The most probative evidence of record is 
against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claims, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).

Increased Rating (Skin)

In general, disability evaluations are determined by the 
application of a schedule of ratings that is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155. 
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4. The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disability in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The Court recently held that "staged" ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
this case, as will be explained below, the veteran's skin 
disability is manifested by consistent symptoms throughout 
the relevant appellate time frame and, therefore, "staged" 
ratings are not applicable.

Here, the veteran's skin disability, diagnosed as tinea 
versicolor, is rated under Diagnostic Code (DC) 7813.  
Diagnostic Code 7813 provides ratings for dermatophytosis (or 
ringworm) in various locations on the body, including the 
body (tinea corporis), the head (tinea capitis), the feet 
(tinea pedis), the beard (tinea barbae), the nails (tinea 
unguium), and the inguinal area, also known as jock itch 
(tinea cruris).  

Diagnostic Code 7813 provides that dermatophysosis is to be 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805), or dermatitis (Diagnostic Code 7806), depending 
upon the predominant disability.  38 C.F.R. § 4.118. 

The medical evidence indicates the veteran's tinea versicolor 
has not caused disfigurement or scars, but rather notes the 
veteran's complaints of itchiness and dry skin.  Accordingly, 
the RO rated the veteran's tinea versicolor under DC 7806, 
for dermatitis, by analogy. 

Ratings under 7806 are determined by the percentage of the 
body afflicted with the skin disability.  A 10 percent rating 
is assigned where dermatitis or eczema involves at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  Dermatitis or eczema that involves 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118, DC 7806. 

None of the medical evidence during the relevant time frame 
documents an active outbreak of the veteran's tinea 
versicolor.  Rather, the record contains three VA 
examinations from September 2005, December 2006 and February 
2008 all indicating the veteran at the time of examination 
had no active skin disease.

In September 2005, the examiner indicated the physical 
examination revealed no abnormality.  Although the veteran 
complained of pruritis of the back, neck and legs as well as 
"ongoing eruptions" the examiner could find no evidence of 
ongoing treatment, progression of the skin condition or any 
past outbreak.  At the time, the veteran was not undergoing 
any skin treatment.  The examiner noted the veteran's history 
of tinea versicolor, but indicated the veteran's skin 
disability currently affected 0% of his body.

Similarly, in December 2006 the veteran was afforded another 
VA examination where again the examiner found no active 
outbreak on examination.  The examiner diagnosed the veteran 
with tinea versicolor with intermittent eruption, now 
inactive.

Most recently, the veteran was afforded a VA examination in 
February 2008.  At that time, the veteran indicated he had 
not had an outbreak since 2003 due to prescription 
medications for other, unrelated medical disabilities.  The 
examiner noted the veteran's complaint of diffuse itching and 
observed the veteran's skin to be very dry. Aside from dry 
skin and complaints of itchiness, the examiner found no 
current evidence of tinea versicolor, no scarring or 
disfigurement, no bullous disorder, no psoriasis and no 
infection of the skin.  In short, the examiner noted the 
veteran's history of tinea versicolor, but found no active 
disease at the time.

In short, the medical evidence does not indicate the 
veteran's skin condition affects at least 20 percent of his 
body warranting an increased rating under DC 7806. Indeed, 
the medical evidence consistently indicates the veteran has 
no current skin abnormality.  Although the veteran has 
indicated he has intermittent outbreaks, he has not provided 
any medical evidence during these alleged outbreaks or 
otherwise identified evidence that would contradict the VA 
examinations from 2005, 2006 and 2008.  The record clearly 
shows an inactive skin disease consistently throughout the 
appellate time frame.

There is also no other diagnostic code warranting an 
increased rating. Other skin diagnostic codes from 7800-7820 
provide for ratings greater than 10 percent with a showing of 
disfigurement, scars, bullous disorder, psoriasis, dermatitis 
requiring systemic therapy, infection or skin cancer.  As 
indicated above, medical providers specifically ruled out 
disfigurement, scars, bullous disorder, psoriasis, infection 
and cancer.  The examiners also indicated the veteran 
receives no regular treatment for his skin disability.  
Clearly, these alternative diagnostic codes are not 
applicable here.

In short, based on the VA examinations consistent findings of 
no currently active tinea versicolor with complaints of 
intermittent outbreaks, itchiness and dry skin, the Board 
cannot reasonably conclude the severity of the veteran's 
tinea versicolor warrants a rating greater than 10 percent. 


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to an increased rating greater than 10 percent 
for tinea versicolor is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


